DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on  2/25/20; 3/18/20; 4/7/20; 8/5/20; and 9/7/21 have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  1, 3, 5, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by “Manku” et al. (US 2012/0264705).
	The instant claims are drawn to a composition comprising (i) a PUFA, (ii) a vitamin B3 compound, and (iii) a cosmetically acceptable based wherein the ratio of “I” to “ii” is 1:20 to 1:100, as further specified in the claims.  Additional claims encompass corresponding methods.
Manku teaches aqueous combinations of DGLA (see page 4, line 2 of instant specification as filed) and nicotinamide in molar ratios within the recited range (see Example 2 and Table 3 for instance, examples with 10 to 25 mg/mL of nicotinamide; see also additionally disclosed embodiments of particular amounts of components including values included by the instantly recited mole ratio claimed).  Moreover, Manku teaches topical application of these compositions to inflammatory lesions (see [0010])(limitation of claim 7) wherein the compositions may comprise surfactants for instance (see [0062] and [0063])(limitation of claim 6).  As to claim 3, Manku further teaches niacinamide may be included (see [0067] in an amount of 0.01 to 0.5% by weight (limitation of claims 3 and 5).  
	Manku teaches each and every limitation claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over “Sigurjonsson” et al. (WO 2011/148247 A1) in view of  “Bernstein” (US 4,505,896) and “Lowe” et al. (US 2015/0050342).
	The instant claims are drawn to a composition comprising (i) a PUFA, (ii) a vitamin B3 compound, and (iii) a cosmetically acceptable based wherein the ratio of “I” to “ii” is 1:20 to 1:100, as further specified in the claims.  Additional claims encompass corresponding methods.  As to the preamble recitation of “non-therapeutic” as in claims 8 and 9, this term is not considered to impart further structural or functional limitation into the claim beyond the components recited since it appears to indicate nothing more than an intended use where the function of the claimed components may not be separated from the composition and its use.
	Sigurjonsson teaches a skin care, wound care, and or tissue healing product and method of application (see abstract, in particular).  The formulations may comprise a marine oil which comprises a 
	Sigurjonsson does not teach a vitamin B3 compound as instantly claimed.
	Bernstein and Lowe cure this deficiency.  
	Bernstein teaches acne vulgaris to be an inflammatory disease in the skin (see column 1, lines 11-15).  Berinstein teaches nicotinic acid or nicotinamide to be administered topically in an amount of 1 to 10% by weight in a carrier such as a lotion, cream, gel or ointment (see column 2, lines 7-18).
	Both Sigurjonsson and Bernstein are directed to topical formulations which may desirably include anti-inflammatory active agents.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to add niacinamide as taught by Bernstein to the formulations of Sigurjonsson, with a reasonable expectation of success.  Combining these two known active agents in a single formulation each in an amount recommended by the respective references teaching them would have been to combine two ingredients expecting predictable results, and doing so according to the teachings outlined above would have resulted in a ratio of the two components overlapping the claimed ratio and ranges.  One would have been motivated to do so based on Lowe, which teaches compositions for treating inflammatory skin disorders (see abstract, in particular; see also [0001]).  Low teaches niacinamide, also known as nicotinamide, the amide of vitamin B3 (niacin) to have known anti-inflammatory properties and capable of being topically applied such as in a gel product (see [0019]-[0020])(limitations of claims 1, 3, and 5).
	

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sigurjonsson” et al. (WO 2011/148247 A1, cited by Applicant in IDS dated 2/25/2020) in view of  “Bernstein” (US 4,505,896) and “Lowe” et al. (US 2015/0050342) as applied to claims 1-8 above, and further in view of “Blass” et al. (US 2008/0057088).
The teachings of Sigurjonsson, Berinstein, and Lowe have been delineated above.  None of these teaches a sunscreen as further recited in claim 9.
	Blass cures this deficiency.  Blass teaches a topical cream product which may include antioxidants and may be in a topical vehicle such as an emollient base (see abstract, in particular).  For instance, the formulation may be used to comprise additional actives or adjuvants such as acne preventatives (see [0054]) and/or niacin (vitamin B3) (see [0054]).  The formulations may further include sunscreens (see [0069]).
	The aforementioned references are directed to topical skincare formulations for treating skin diseases or conditions (i.e., acne).  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to add a sunscreen agent as suggested by Blass to the topical formulations of Sigurjonsson, Bernstein, and Lowe, with a reasonable expectation of success.  One would have been motivated to do so to add protection to the skin from undesired ultraviolet radiation of the sun in accordance with Blass’ teaching.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617